Citation Nr: 1411734	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-09 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized emergency medical expenses incurred at Palms West Hospital during the period from January 26, 2010 to January 29, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from March 1952 to January 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision by the Fee Basis Unit of the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida.  The June 2010 decision denied a claim by Palms West Hospital requesting payment for emergency medical treatment provided to the Veteran during the period January 26, 2010 through January 29, 2010.  The services provided were not pre-authorized by the VAMC.

In July 2012, the Board remanded the case for additional development. It has now returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A second remand is required in this case to further develop the record and ensure compliance with the Board's previous July 2012 remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The July 2012 remand ordered that the VAMC Fee Processing Center should contact Palms West Hospital and request any documentation pertaining to an attempt to transfer the Veteran to a VA medical facility in January 2010.  In February 2014, a representative of the Hospital Corporation of America (HCA) notified VA by email that there was no indication or report of a transfer request during the Veteran's admission at West Palms.  VA's initial February 2014 email request also noted that review of the Veteran's VAMC records did not indicate a transfer request was received.  The record before the Board does not contain the Veteran's VAMC treatment records referenced by the Fee Processing Center and they should be associated with the claims file. 

The July 2012 remand also ordered that VAMC Fee Processing Center should obtain the necessary hospital billing/payment documents and the Medicare EOB(s) to determine the amount, if any, of VA's responsibility as a secondary payer.  An HCA representative was contacted by phone in February 2014 and stated that Palms West Hospital had no hard copies of the Medicare EOBs related to the Veteran's hospitalization.  Information on Medicare's website indicates that a copy of the EOB is mailed to the claimant on a monthly basis.  See http://www.medicare.gov/forms-help-and-resources/mail-about-medicare/explanation-of-benefits.html.  Thus, both the Veteran and Medicare are additional potential resources for copies of any relevant EOBs.  On remand, the VAMC Fee Processing Center should contact the Veteran and ask him to submit copies of any EOBs in his possession pertaining to his January 2010 private hospitalization, and/or complete a medical release form to allow VA to request the information from Medicare on his behalf.  

Finally, the Board's July 2012 remand ordered that the VAMC Fee Processing Center should readjudicate the claim on appeal with consideration of the amended version of 38 U.S.C.A. § 1725.  If the benefit sought was not granted, the Veteran was to be furnished a supplemental statement of the case (SSOC).  The Veteran's paper and virtual claims file do not indicate that the claim was ever readjudicated and there is no SSOC of record.  A remand is therefore required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all records of the Veteran's VA treatment for the period from January 26, 2010 to January 29, 2010 and associate the records with the Veteran's virtual or paper claims file. 

2.  Contact the Veteran and ask that he submit copies of any EOBs in his possession pertaining to the period of his private hospitalization in January 2010.  Also provide him with a medical release form and request that he complete it to allow VA to contact Medicare and obtain the EOBs on his behalf. 

3.  If a valid medical release form is received, contact Medicare and request copies of all EOBs pertaining to the Veteran's private hospitalization in January 2010.  As Medicare is run by a Federal agency, VA must make as many requests as necessary to obtain the relevant EOBs unless it determines they do not exist or further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2013).  All steps to obtain the EOBs from Medicare must be documented in the claims file.  

4.  Then, readjudicate the claim on appeal under the amended 38 U.S.C.A. § 1725.  If the benefit sought on appeal is not granted, issue a SSOC and afford the Veteran and his representative an opportunity to respond before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



